Case 19-17009-mdc   Doc 39   Filed 06/08/20 Entered 06/08/20 15:06:59   Desc Main
                             Document     Page 1 of 2

                IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                IN RE:                      :     CHAPTER 13
                                            :
            Robert W. Anderson              :     No. 19-17009-MDC
                 Debtor                     :


              MOTION TO MODIFY PLAN AFTER CONFIRMATION
                 IN CONSIDERATION OF THE CARES ACT

      Debtor, by attorney David M. Offen, makes the

following Motion to Modify Plan After Confirmation and in support

hereof states as follows:
      1. Debtor filed a Chapter 13 Petition and Plan with this

Court on November 7, 2019.

      2. The debtor’s confirmed Plan provided for a base plan in the

amount of $62,705.00 to be paid in over a 60 month period.

      3. The debtor’s plan was confirmed on April 16, 2020.

      4. The debtor is a senior citizen with a number of medical

conditions that frequently put him in a financial bind. The debtor

recently needed to upgrade his air conditioning system as his

medical conditions prevent him from sustaining extended periods of

extreme heat.
      5. Reducing the Trustee payments will allow the debtor some

relief from his financial strains.

      6. Protections under the CARES Act provide for Confirmed

Chapter 13 Plans to be extended up to 7 years in the event of a

hardship.

      7. The debtor has paid a total of $3,140.00 into the Chapter

13 Trustee over 7 months.

      8.    The debtors’ modified plan will provide for monthly

payments in the amount of $775.00 per month and continuing for 77

months for a total base amount of $62,815.00.
Case 19-17009-mdc   Doc 39   Filed 06/08/20 Entered 06/08/20 15:06:59   Desc Main
                             Document     Page 2 of 2
      9. Debtor respectfully requests his Chapter 13 plan to be

modified to consider the protections provided under the CARES Act

and extend the plan length by 24 months.

      WHEREFORE, Debtor, by Attorney, respectfully requests

that Your Honorable Court enter an Order to reflect that the

Modified Chapter 13 Plan attached hereto as Exhibit “A” is hereby

approved with a new base amount of $62,815.00.



                                           /s/ David M. Offen
                                           David M. Offen
                                           Attorney for Debtor
                                           601 Walnut Street
                                           The Curtis Center
                                           Suite 160 West
Date:6/8/20                                Philadelphia, PA 19106
                                           215-625-9600
